Citation Nr: 0805176	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and from October 1980 to October 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his January 2005 appeal, the veteran requested to appear 
personally at a hearing before a Member of the Board in 
Washington, DC.  He withdrew this request in writing in 
September 2005.  The Board therefore considers the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  

In January 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

The competent evidence of record does not include a current 
PTSD diagnosis in accordance with 38 C.F.R. § 4.125 (2007).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
December 2003 and March 2006.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the March 2006 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
December 2003 letter implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  The March 2006 letter and the June 2006 
supplemental statement of the case notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159(d).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 
3.159(c), (d).  The claims file contains all available 
evidence pertinent to the claim, including
service medical records, service personnel records, VA 
medical records, and an April 2004 VA examination report.  

The Board points out that the duty to assist is not always a 
one-way street.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establishing entitlement to benefits.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kowalski 
v. Nicholson, No. 02-1284 (Jun. 8 2005).  In this case, the 
veteran did not report for VA examinations scheduled for 
April 2006 and May 2006.  He has neither shown good cause for 
missing these examinations nor has he requested that another 
examination be scheduled.  See generally 38 C.F.R. § 
3.159(c)(4); see also 38 C.F.R. § 3.655.  The Board therefore 
concludes that VA has fulfilled the duty to assist and will 
next address the veteran's claim on the merits, based on the 
evidence of record.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
criteria are as follows:

A.  The person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; (2) recurrent distressing dreams of 
the event; (3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback episodes, 
including those that occur on awakening or when intoxicated); 
(4) intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; or (5) physiological reactivity on exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: (1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma; (3) inability to recall an important aspect of 
the trauma; (4) markedly diminished interest or participation 
in significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); or (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated startle 
response

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F. The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

DSM-IV, DC 309.81.

With respect to the first requirement, the veteran has 
submitted a September 2002 VA mental health social worker's 
psychosocial history report as evidence of a current PTSD 
diagnosis.  Based on an interview with the veteran, the 
social worker who compiled this report found that the veteran 
satisfied the DSM-IV criteria discussed above and diagnosed 
PTSD.  According to this report, the veteran described combat 
situations in Vietnam, including a June 19, 1967, firefight 
in the Mekong Delta in which he was one of only eight 
survivors.  After the firefight, the veteran figured he was 
not going to leave Vietnam and began to live like a man who 
was about to die.  

The veteran reported working in order to keep his mind 
occupied, and he reported avoiding sleep or sleeping 
fitfully.  He reported intrusive thoughts and nightmares of 
combat situations.  He reported avoiding talking about 
Vietnam and movies and news reports of any kind of war.  The 
veteran reported feeling detached from others and that he 
knew they did not understand his behavior and how he treated 
people.  He was surprised to have lived as long as he has and 
he always felt like he was on borrowed time since Vietnam.  
His affect was flat when describing traumas.  

The veteran noted having sleep problems since returning from 
Vietnam.  He stated that he is insecure in his environment 
since Vietnam.  He stated that he always has a plan at home 
as to how he will defend himself and his home if he gets 
invaded by anyone.  He reported being hypervigilant and 
having a startle reaction.  He has had problems with anger in 
the past.  He reported having no friends, just a lot of 
acquaintances.  He reported having had over 20 jobs since 
Vietnam and having problems with authority figures.  At the 
time of the interview, he had been married five times and 
each marriage had broken for different reasons.  

The Board notes that this report was prepared approximately 
sixteen months before the veteran filed his service 
connection claim.  While this report is suggestive of PTSD, 
an intervening PTSD screening from March 2003 came up 
negative.  Therefore, in order to determine whether the 
veteran currently has PTSD, he was scheduled for a VA 
examination in April 2004.

According to the April 2004 VA examination report, the 
veteran did not have enough symptoms to warrant a PTSD 
diagnosis.  The veteran did have serious war trauma, and this 
may have had some effect on his functioning at anniversary 
dates or with other triggers.  However, the veteran was not 
aware of any such problems.  His current history was more 
suggestive of a mood disorder than an anxiety disorder.  He 
had rapid and excessive speech.  He had some memory 
impulsiveness that may be suggestive of past mania.  He moved 
frequently and had impulsive marriages, and he also had 
periods when he needed to be very active.  

The examiner specifically stated that the veteran's history 
from the September 2002 evaluation was different from the 
history given at the current examination.  The veteran showed 
no avoidance of speaking about his war experiences.  His 
affect was not flat, but it was abnormally reactive.  He said 
that he tried to focus on the comic parts of his war 
experience.  The examiner noted that the veteran had 
characterized himself as a workaholic in the earlier report, 
and had stated that this keeps his mind occupied and helps 
him sleep a little better.  At the April 2004 interview, 
however, there was no clear connection between the veteran's 
excessive activity and coping with anxiety or sleeplessness.  
His only clear symptom at the time of the April 2004 
examination was insomnia, which was of many years' duration.  
The veteran had initial insomnia about three to four times 
per week.  He generally only slept about four to six hours 
per night.  
 
The results of this examination were appreciably different 
from those of the September 2002 report, in terms of both the 
symptoms that were described by the veteran and the diagnoses 
that were made as a result of this interview.  The April 2004 
examiner acknowledged these differences, but she still did 
not find enough symptoms to warrant a PTSD diagnosis.  
Instead, the examiner diagnosed chronic insomnia and noted 
the existence of a possible mood disorder, not related to 
service.  The examiner stated that the veteran had fair 
functioning in many areas and that he was not voicing any 
distress with any symptoms, although he appeared to have an 
elevated mood, excessive and rapid speech, and chronic poor 
sleep.  The cause of his poor marriage history was not clear.  
The examiner noted that the veteran did do well in the 
military.  There were few current physical problems, and 
there was no current history of substance abuse.  The 
examiner noted that it was possible that any problems with 
authority figures and intimacy may be related to his 
temperament, his early lack of nurturance, and his poor 
relationship with his father.  He was showing signs of poor 
psychosocial adjustment prior to entering the military.  He 
was aware that the military provided him with structure and 
the sense of accomplishment.  

The Board is unable to conclude that these two opinions 
represent a mere difference of opinion in how to interpret 
essentially consistent findings, as the April 2004 
examination report clearly states that the symptoms 
manifested by the veteran at the April 2004 VA examination 
were very different from those noted in the September 2002 
record.  The Board notes that the April 2004 diagnosis was 
made after the veteran had filed his claim, while the 
September 2002 diagnosis was offered sixteen months prior to 
the December 2003 claim.  This is significant to the extent 
that the September 2002 PTSD diagnosis cannot be considered a 
current diagnosis of disability for the purpose of 
establishing service connection.  However, because the 
September 2002 and April 2004 reports offered such different 
pictures of the veteran's symptoms and level of functioning, 
the Board decided to remand the case in order to obtain 
another opinion.

The Board remanded this claim in January 2006 in an attempt 
to either confirm that the veteran's symptoms had in fact 
changed between the September 2002 diagnosis and the April 
2004 examination, thus correctly reflecting that the veteran 
no longer met the criteria of a PTSD diagnosis, or to 
determine whether either the September 2004 PTSD diagnosis or 
the April 2004 examination report was incorrect.  The 
remaining evidence of record did not clarify this question, 
as it consisted solely of an August 2002 positive PTSD screen 
and a March 2003 negative PTSD screen.  The Board, therefore, 
found it necessary to request another examination to decide 
which, if any, of the opinions of record most accurately 
depicted the veteran's present psychiatric condition.  
 
On remand, the veteran was twice scheduled for VA 
examinations.  The claims file reflects that he was notified 
of both of these examinations in advance, but that he did not 
report for either examination.  The only explanation for his 
failure to report appears in a January 2008 Informal Hearing 
Presentation from his representative.  In this statement, the 
representative contends that the avoidance issues associated 
with the veteran's PTSD are at least partly to blame for his 
failure to report.  While the Board acknowledges this 
possibility, it does not, possess the proper medical 
education, training, or expertise to review the veteran's 
symptoms and render its own PTSD diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor can the Board 
substitute its own medical judgment for that of the medical 
professionals whose opinions are already of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board emphasizes that the purpose of the requested 
examination was to attempt to establish a current PTSD 
diagnosis, not to choose between two equally probative, 
current diagnoses.  Without a new examination, the Board 
cannot assume that the only current opinion of record is 
incorrect.  Therefore, the Board emphasizes that the 
differing opinions are not in relative equipoise.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  Because the evidence 
of record does not establish a current PTSD diagnosis, it 
does not satisfy the first requirement of a service 
connection claim, that is, medical evidence of a current 
disability.  Therefore, the veteran's claim of entitlement to 
service connection for PTSD is denied.  







ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


